DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,439,477 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Response Filed
	Applicant’s response, filed October 14, 2021, has been entered and made of record.  Claims 1-15, 17, 18, 25, 27, 28 and 34 are canceled; claims 16, 19-24, 26, and 29-33 remain pending.

Previously Set Forth Objections and Rejections
	The status of the objections and rejections set forth in the Office action mailed March 17, 2021 is as follows:
The objection to the reissue declaration and the corresponding rejection of claims 16, 19-24, 26 and 29-33 under 35 USC 251 is hereby maintained and is reiterated below.  
The rejection of claims 16, 19-24, 26 and 29-33 under 35 USC 251 as being an improper recapture of broadened claimed subject matter is hereby maintained and is reiterated below.  
The 35 USC 112, 1st paragraph, rejection of claims 16, 19-24, 26 and 29-33 has been overcome by amendments to the claims.
The 35 USC 251 rejection of claims 16, 19-24, 26 and 29-33 as failing to satisfy the original patent requirement has been overcome by amendments to the claims.  
The 35 USC 103(a) rejection of claims 16, 19-24, 26 and 29-33 as being unpatentable over Goodman et al. (U.S. Patent Application Publication No. 2011/0266384) in view of Whang (U.S. Patent Application Publication No. 2010/ 0218349) is hereby withdrawn.

The following new and reiterated objections and grounds of rejection are set forth:
Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The error statement does not identify a patented claim that contains an error.  Applicant has identified newly filed claims and what they contain.  Applicant must identify a patented claim and indicate what in that claim is an error.  
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."  Note that in identifying an error, it is sufficient to identify a single word, 
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 16, 19-24, 26 and 29-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 16, 19-24, 26 and 29-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  Newly filed claims 16-23, 25-33 and 35 omit the recitation of “a plurality of guide members” and “wherein the plurality of guide members direct the tension member along a panel of the article to the at least one entry aperture and wherein the tension members overlaps itself along the panel.”  New filed claims 24 and 34 omit the recitation of “wherein the plurality of guide members direct the tension member along a panel of the article to the at least one entry aperture and wherein the tension members overlaps itself along the panel.”  
During the prosecution of the application serial no. 14/166,799, in an amendment filed February 1, 2016, applicant added the ‘wherein’ limitation to claim 1 (as rewritten to 
MPEP 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations are not present in claims 16, 19-24, 26 and 29-33 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19-24, 26 and 29-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubberke (U.S. Patent No. 6,502,286) in view of Liu (U.S. Patent Application Publication No. 2003/0024084).
In regard to claims 16, 19, 21, 22, 26, 29, 31 and 32, Dubberke teaches a device 1 that is a lacing system for tightening an article, comprised of a base 6, a rotatable hub 23 and a cap 5 (see Figs. 1 and 2).  The base 6 is coupled to the article and shoe laces 4 are guided through openings 11 in cap 5 and openings 17 in base 6 and wound around hub element 23 (see Fig. 2 and col. 7, lines 39-41).  Dubberke teaches that the cap 5 is detachably connected to the base 6 (see col. 3, lines 50-51) In re Venner, 262 F.2d 91, 120 USPQ 192 (CCPA 1955).  Since Dubberke teaches winding and unwinding of the laces 4 about the hub 23 manually, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the lacing system of Dubberke with a spiral torsion spring, in the manner disclosed by Liu, to effect automatic winding and unwinding of the laces 4.  Doing so would provide 
In regard to claims 20 and 30, Dubberke teaches a plurality of guide members (lace holes) that are coupled to the article on the proximal side of the base 6 and are configured to guide a proximal portion of the laces 4 along the article to the base 6.  As noted above, base 6 includes openings 17 through which the laces 4 are slidably positioned and pulling the laces 4 distally of the base 6 would cause the laces 4 to slide through the openings 17 thereby adjusting a lengths of the proximal portion of the laces and tightening the article (see also col. 7, lines 15-41).  In regard to claims 23, 24 and 33, Dubberke teaches a lid element 40 as part of cap 5’ that presses into flat structure 7’ and serves as a means to lock and unlock the cap 5’ (see Fig. 7).  

Response to Arguments
Applicant's arguments filed October 14, 2021 with respect to the recapture rejection of claims 16, 19-24, 26 and 29-33 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 USC 103(a) rejection of claims 16, 19-24, 26 and 29-33 as being unpatentable over Goodman (U.S. Patent Application Publication No. 2011/0266384) in view of Whang (U.S. Patent Application Publication No. 2010/ 0218349) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Recapture
Applicant argues that independent claims 16 and 26 are separate inventions or embodiments that were disclosed but never covered by the claims in the original prosecution and are thus drawn to “overlooked aspects” (see page 7 of the response filed 10/14/21).  Applicant argues that claims 16 and 26 recite “a spiral torsion spring that is operatively coupled with the rotary dial and that is configured to effect automatic rotation of the rotary dial in a tightening direction to wind the tension member about the rotary dial” whereas claim 1 of U.S. Patent No. 9,439,477 recites that “a tensioning portion of the tension member…to maintain a tightness of the article by winding of the tension member about the fixation post” (see page 7 of the response filed 10/14/21).  
	When the argument of “overlooked aspects” is raised by an applicant to obviate a recapture rejection, MPEP 1412.01(II) directs the examiner to review the original application prosecution to see if there was a generic claim that encompassed the invention/embodiment/species being claimed in the reissue.  This could have occurred any time during the original application prosecution.  The MPEP does not state that the comparison is between the patented claims and the reissue claims only.  
In the instant case, claim 1 of the original application (serial no. 14/166,799), as originally filed, recited the following:
A lacing system for tightening an article, comprising:
a fixation member coupled to the article, the fixation member having at least one entry aperture and an exit aperture with a lumen extending therebetween, the fixation member also having a spool with a fixation post;

a plurality of guide members coupled to the article on the proximal side of the fixation member to guide the proximal portion of the tension member along the article to the fixation member; and
a tensioning component coupled to the distal portion of the tension member to effect sliding of the tension member within the lumen and thereby tighten the article by adjusting the length of the proximal portion of the tension member, and to maintain a tightness of the article by winding of the tension member about the fixation post, wherein the tensioning component is securable to the spool of the fixation member.  
(emphasis added).
Originally filed claim 1 thus recited a tensioning component that is securable to the spool of the fixation member and effects winding of the tension member about the fixation post.  Claim 1 is generic to embodiments that do not contain a spiral torsion spring operably coupled with a rotary dial (such as in Fig. 20) and those that contain a spiral torsion spring (such as in Figs. 24A and 24B).   In other words, originally filed claim 1 encompassed the embodiment of Figures 24A and 24B that is now being .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.


a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.

d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 


a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/ and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,439,477; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.